Citation Nr: 0733645	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-20 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to service connection for hypertension and 
cardiac problems, claimed as secondary to diabetes mellitus.  

Entitlement to service connection for vision problems, 
claimed as secondary to diabetes mellitus.  

Entitlement to an initial disability rating greater than 20 
percent for diabetes mellitus, type III.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel
INTRODUCTION

The veteran had active service from June 1969 to April 1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran's appeal originally included 
the issue of entitlement to service connection for vascular 
problems and neurological symptoms, claimed as secondary to 
diabetes mellitus.  That issue was resolved in the veteran's 
favor in a Decision Review Officer decision dated May 200.  
At that time, the veteran and his representative were 
notified that the decision constituted a grant of benefits on 
appeal.  There has been no disagreement from the veteran or 
his representative.  Accordingly, the issue is not currently 
before the Board.   


REMAND

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim. 38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, 
VA is required to make reasonable efforts to obtain relevant 
records that the claimant adequately identifies and 
authorizes VA to obtain.  38 U.S.C.A. § 5103A(b).  In 
addition, VA is required to obtain relevant records held by 
any Federal department or agency that the claimant adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. § 
5103A(c)(3).  

In this case, by correspondence dated May 1999, the veteran 
indicated he was awarded Social Security Administration (SSA) 
benefits in October 1994 and underwent an SSA examination in 
June 1998, after which his SSA benefits were confirmed and 
continued.  The veteran attached an authorization and consent 
form to release his SSA records, but there are currently no 
records from the Social Security Administration associated 
with the claims folder.  The duty to assist includes the 
responsibility to obtain and consider any relevant records 
from the Social Security Administration.  Voerth v. West, 13 
Vet. App. 117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 
(1996).  

Accordingly, the case is REMANDED for the following action:

1. The RO should secure the veteran's 
records from the Social Security 
Administration, to include any disability 
determination and associated medical 
records.  

2.  The RO should secure the veteran's 
outpatient treatment records dated from 
April 2002 to the present from the 
Birmingham VA Medical Center.  The VA 
facility must provide a negative response 
if records are not available.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  If the 
disposition of any issue remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



